EXHIBIT 10.2




Hexion Holdings Corporation
2019 Omnibus Incentive Plan

1.Purpose. The Hexion Holdings Corporation 2019 Omnibus Incentive Plan (as
amended from time to time, the “Plan”) is intended to help Hexion Holdings
Corporation, a Delaware corporation (including any successor thereto, the
“Company”), and its Affiliates (i) attract and retain key personnel by providing
them the opportunity to acquire an equity interest in the Company or other
incentive compensation measured by reference to the value of Common Stock or a
targeted dollar value if denominated in cash, and (ii) align the interests of
key personnel with those of the Company’s stockholders.
2.    Effective Date; Duration. The effective date of the Plan is August 8, 2019
(the “Effective Date”), which is the date that the Plan was approved by the
stockholders of the Company. The expiration date of the Plan, on and after which
date no Awards may be granted, shall be the tenth anniversary of the Effective
Date; provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.
3.    Definitions. The following definitions shall apply throughout the Plan:
(a)“Affiliate” means any person or entity that directly or indirectly controls,
is controlled by or is under common control with the Company. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any person or entity, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such person or entity, whether through the ownership
of voting or other securities, by contract or otherwise.
(b)    “Award” means any Incentive Stock Option, Nonqualified Stock Option,
Stock Appreciation Right, Restricted Stock, Restricted Stock Unit, or Other
Stock-Based Award granted under the Plan.
(c)    “Award Agreement” means the agreement (whether in written or electronic
form) or other instrument or document evidencing any Award (other than an Other
Cash-Based Award) granted under the Plan.
(d)    “Beneficial Ownership” has the meaning set forth in Rule 13d-3
promulgated under Section 13 of the Exchange Act.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Cause” in the case of a particular Award, unless the applicable Award
Agreement states otherwise, (i) shall have the meaning given such term (or term
of similar import) in any employment, consulting, change-in-control, severance
or other agreement between the Participant and the Company or an Affiliate, or
severance plan in which the Participant is eligible to participate, in either
case in effect at the time of the Participant’s termination of employment or
service with the Company or Affiliate, or (ii) if “cause” or term of similar
import is not defined in, or in the absence of, any such employment, consulting,
change-in-control, severance or other agreement between the Participant and the
Company or an Affiliate, or severance plan in which the Participant is eligible
to participate, means (A) the Participant’s conviction of, or entry of a plea of
no contest to (x) a felony or (y) a misdemeanor involving moral turpitude (or
the equivalent of a misdemeanor involving moral turpitude or a felony in a
jurisdiction other than the United States), (B) the Participant’s gross
negligence or willful misconduct, or a willful failure to attempt in good faith
to substantially perform his or her duties (other than due to physical illness
or incapacity), (C) the Participant’s material breach of a material provision of
any employment agreement, consulting agreement, directorship agreement or
similar services agreement or offer letter between the Participant and the
Company





--------------------------------------------------------------------------------

2


or any of its Affiliates, or any non-competition, non-disclosure or
non-solicitation agreement with the Company or any of its Affiliates, (D) the
Participant’s material violation of any written policies adopted by the Company
or any of its Affiliates governing the conduct of persons performing services on
behalf of the Company or any of its Affiliates, (E) the Participant’s obtaining
any material improper personal benefit as result of breach by the Participant of
any covenant or agreement (including a breach by the Participant of the
Company’s code of ethics or a material breach by the Participant of other
written policies furnished to the Participant relating to personal investment
transactions) of which the Participant was or should have been aware, (F) the
Participant’s fraud or misappropriation, embezzlement or material misuse of
funds or property belonging to the Company or any of its Affiliates, (G) the
Participant’s use of alcohol or drugs that materially interferes with the
performance of his or her duties, or (H) willful or reckless misconduct in
respect of the Participant’s obligations to the Company or its Affiliates or
other acts of misconduct by the Participant occurring during the course of the
Participant’s employment or service that in either case results in or could
reasonably be expected to result in injury to the Participant or other
individuals, or material damage to the property, business or reputation of the
Company or its Affiliates. Notwithstanding anything to the contrary herein or
elsewhere, if, within six (6) months following a Participant’s termination of
employment or service for any reason other than by the Company for Cause, the
Company determines that such Participant's termination of employment or service
could have been for Cause, such Participant’s termination of employment or
service will be deemed to have been for Cause for all purposes, and such
Participant will be required to disgorge to the Company all amounts received
under this Plan, any Award Agreement or otherwise that would not have been
payable to such Participant had such termination of employment or service been
by the Company for Cause. The determination of whether Cause exists shall be
made by the Committee in its sole discretion.
(g)    “Change in Control” means, in the case of a particular Award, unless the
applicable Award Agreement (or any employment, consulting, change-in-control,
severance or other agreement between the Participant and the Company or an
Affiliate) states otherwise, the first to occur of any of the following events:
(i)the acquisition by any Person or related “group” (as such term is used in
Section 13(d) and Section 14(d) of the Exchange Act) of Persons, or Persons
acting jointly or in concert, of Beneficial Ownership (including control or
direction) of 50% or more (on a fully diluted basis) of either (A) the
then-outstanding shares of Common Stock, including Common Stock issuable upon
the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock (the
“Outstanding Company Common Stock”), or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote in the
election of directors (the “Outstanding Company Voting Securities”), but
excluding any acquisition by the Company or any of its Affiliates, or the
Investor, its Permitted Transferees or any of their respective Affiliates or by
any employee benefit plan sponsored or maintained by the Company or any of its
Affiliates;
(ii)    a change in the composition of the Board such that members of the Board
during any consecutive 12-month period (the “Incumbent Directors”) cease to
constitute a majority of the Board. Any person becoming a director through
election or nomination for election approved by a valid vote of at least two
thirds of the Incumbent Directors shall be deemed an Incumbent Director;
provided, however, that no individual becoming a director as a result of an
actual or threatened election contest, as such terms are used in Rule 14a-12 of
Regulation 14A promulgated under the Exchange Act, or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board, shall be deemed an Incumbent Director;




--------------------------------------------------------------------------------

3


(iii)    the approval by the stockholders of the Company of a plan of complete
dissolution or liquidation of the Company; and
(iv)    the consummation of a reorganization, recapitalization, merger,
amalgamation, consolidation, statutory share exchange or similar form of
corporate transaction involving the Company (a “Business Combination”), or sale,
transfer or other disposition of all or substantially all of the business or
assets of the Company to an entity that is not an Affiliate of the Company (a
“Sale”), unless immediately following such Business Combination or Sale,
(A) more than 50% of the total voting power of the entity resulting from such
Business Combination or the entity that acquired all or substantially all of the
business or assets of the Company in such Sale (in either case, the “Surviving
Company”), or the ultimate parent entity that has Beneficial Ownership of
sufficient voting power to elect a majority of the board of directors (or
analogous governing body) of the Surviving Company (the “Parent Company”), is
represented by the Outstanding Company Voting Securities that were outstanding
immediately prior to such Business Combination or Sale (or, if applicable, is
represented by shares into which the Outstanding Company Voting Securities were
converted pursuant to such Business Combination or Sale), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of the Outstanding Company Voting Securities among the holders thereof
immediately prior to the Business Combination or Sale, (B) no Person (other than
any employee benefit plan sponsored or maintained by the Surviving Company or
the Parent Company) is or becomes the beneficial owner, directly or indirectly,
of 50% or more of the total voting power of the outstanding voting securities
eligible to elect members of the board of directors (or the analogous governing
body) of the Parent Company (or, if there is no Parent Company, the Surviving
Company), and (C) at least a majority of the members of the board of directors
(or the analogous governing body) of the Parent Company (or, if there is no
Parent Company, the Surviving Company) following the consummation of the
Business Combination or Sale were Board members at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination or Sale.
(h)    “Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
successor thereto. References to any section of the Code shall be deemed to
include any regulations or other interpretative guidance under such section, and
any amendments or successors thereto.
(i)    “Committee” means the Compensation Committee of the Board or subcommittee
thereof if required with respect to actions taken to comply with Rule 16b-3
promulgated under the Exchange Act in respect of Awards or, if no such
Compensation Committee or subcommittee thereof exists, or if the Board otherwise
takes action hereunder on behalf of the Committee, the Board.
(j)    “Common Stock” means Class B Common Stock of the Company, par value $0.01
per share and Class A Common Stock, par value of $0.01 per share (and any stock
or other securities into which such common stock may be converted or into which
it may be exchanged).
(k)    “Disability” means cause for termination of the Participant’s employment
or service due to a determination that the Participant is disabled in accordance
with a long-term disability insurance program maintained by the Company or a
determination by the U.S. Social Security Administration that the Participant is
totally disabled.
(l)    “$” shall refer to the United States dollars.
(m)    “Eligible Director” means a director who satisfies the conditions set
forth in Section 4(a) of the Plan.




--------------------------------------------------------------------------------

4


(n)    “Eligible Person” means any (i) individual employed by the Company or a
Subsidiary; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person, (ii) director or officer of
the Company or a Subsidiary, (iii) consultant or advisor to the Company or an
Affiliate who may be offered securities registrable on Form S-8 under the
Securities Act, or (iv) prospective employee, director, officer, consultant or
advisor who has accepted an offer of employment or service from the Company or
its Subsidiaries (and would satisfy the provisions of clause (i), (ii) or (iii)
above once such individual begins employment with or providing services to the
Company or a Subsidiary).
(o)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and any successor thereto. References to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successors thereto.
(p)    “Exercise Price” has the meaning set forth in Section 7(b) of the Plan.
(q)    “Fair Market Value” means, (i) with respect to Common Stock on a given
date, (x) if the Common Stock is listed on a national securities exchange, the
closing sales price of a share of Common Stock reported on such exchange on such
date, or if there is no such sale on that date, then on the last preceding date
on which such a sale was reported, or (y) if the Common Stock is not listed on
any national securities exchange, the amount determined by the Committee in good
faith to be the fair market value of the Common Stock, or (ii) with respect to
any other property on any given date, the amount determined by the Committee in
good faith to be the fair market value of such other property as of such date;
provided, however, as to any Awards granted on or with a date of grant of the
pricing of the Company’s initial public offering (if any), “Fair Market Value”
shall be equal to the per share price the Common Stock is offered to the public
in connection with such initial public offering.
(r)    “Incentive Stock Option” means an Option that is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.
(s)    “Immediate Family Members” has the meaning set forth in Section 13(b)(ii)
of the Plan.
(t)    “Indemnifiable Person” has the meaning set forth in Section 4(e) of the
Plan.
(u)    “Investor” means, collectively, Cyrus Capital Partners, L.P. and any of
its Affiliates that hold, and any funds and accounts managed by Cyrus Capital
Partners, L.P. that hold, Common Stock, Monarch Alternative Capital LP and any
of its Affiliates that hold, and any funds and accounts managed by Monarch
Alternative Capital LP that hold, Common Stock, GoldenTree Asset Management and
any of its Affiliates that hold, and any funds and accounts managed by
GoldenTree Asset Management that hold, Common Stock, GSO Capital Partners and
any of its Affiliates that hold, and any funds and accounts managed by GSO
Capital Partners that hold, Common Stock, Brigade Capital Management and any of
its Affiliates that hold, and any funds and accounts managed by Brigade Capital
Management that hold, Common Stock, and Davidson Kempner Capital Management LP
and any of its Affiliates that hold, and any funds and accounts managed by
Davidson Kempner Capital Management LP. that hold, Common Stock.
(v)    “Nonqualified Stock Option” means an Option that is not designated by the
Committee as an Incentive Stock Option.
(w)    “Option” means an Award granted under Section 7 of the Plan.




--------------------------------------------------------------------------------

5


(x)    “Option Period” has the meaning set forth in Section 7(c) of the Plan.
(y)    “Other Stock-Based Award” means an Award granted under Section 10 of the
Plan.
(z)    “Participant” has the meaning set forth in Section 6 of the Plan.
(aa)    “Permitted Transferee” has the meaning set forth in Section 13(b)(ii) of
the Plan.
(bb)    “Person” has the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its Subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company.
(cc)    “Released Unit” has the meaning set forth in Section 9(d)(ii) of the
Plan.
(dd)    “Restricted Period” has the meaning set forth in Section 9(a) of the
Plan.
(ee)    “Restricted Stock” means an Award of Common Stock, subject to certain
specified restrictions, granted under Section 9 of the Plan.
(ff)    “Restricted Stock Unit” means an Award of an unfunded and unsecured
promise to deliver shares of Common Stock, cash, other securities or other
property, subject to certain specified restrictions, granted under Section 9 of
the Plan.
(gg)    “SAR Period” has the meaning set forth in Section 8(c) of the Plan.
(hh)    “Securities Act” means the U.S. Securities Act of 1933, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Securities Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or other
interpretive guidance.
(ii)    “Strike Price” has the meaning set forth in Section 8(b) of the Plan.
(jj)    “Stock Appreciation Right” or “SAR” means an Award granted under Section
8 of the Plan.
(kk)    “Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company.
(ll)    “Substitute Awards” has the meaning set forth in Section 5(e) of the
Plan.
4.    Administration.
(a)    The Committee shall administer the Plan, and shall have the sole and
plenary authority to (i) designate Participants, (ii) determine the type, size,
and terms and conditions of Awards to be granted and to grant such Awards,
(iii) determine the method by which an Award may be settled, exercised,
canceled, forfeited, suspended, or repurchased by the Company, (iv) determine
the circumstances under which the delivery of cash, property or other amounts
payable with respect to an Award may be deferred, either automatically or at the
Participant’s or Committee’s election, (v) interpret, administer, reconcile any




--------------------------------------------------------------------------------

6


inconsistency in, correct any defect in and supply any omission in the Plan and
any Award granted under the Plan, (vi) establish, amend, suspend, or waive any
rules and regulations and appoint such agents as the Committee shall deem
appropriate for the proper administration of the Plan, (vii) accelerate the
vesting, delivery or exercisability of, or payment for or lapse of restrictions
on, or waive any condition in respect of, Awards, and (viii) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan or to comply with any applicable
law. To the extent required to comply with the provisions of Rule 16b-3
promulgated under the Exchange Act (if applicable and if the Board is not acting
as the Committee under the Plan), or any exception or exemption under applicable
securities laws or any securities exchange or inter-dealer quotation service on
which the Common Stock is listed or quoted, as applicable, it is intended that
each member of the Committee shall, at the time such member takes any action
with respect to an Award under the Plan, be (1) a “non-employee director” within
the meaning of Rule 16b-3 promulgated under the Exchange Act and/or (2) an
“independent director” under the rules of any securities exchange or
inter-dealer quotation service on which the Common Stock is listed or quoted, or
a person meeting any similar requirement under any successor rule or regulation
(“Eligible Director”). However, the fact that a Committee member shall fail to
qualify as an Eligible Director shall not invalidate any Award granted or action
taken by the Committee that is otherwise validly granted or taken under the
Plan.
(b)    The Committee may delegate all or any portion of its responsibilities and
powers to any person(s) selected by it, except for grants of Awards to persons
who are non-employee members of the Board or are otherwise subject to Section 16
of the Exchange Act. Any such delegation may be revoked by the Committee at any
time.
(c)    As further set forth in Section 13(f) of the Plan, the Committee shall
have the authority to amend the Plan and Awards to the extent necessary to
permit participation in the Plan by Eligible Persons who are located outside of
the United States on terms and conditions comparable to those afforded to
Eligible Persons located within the United States; provided, however, that no
such action shall be taken without stockholder approval if such approval is
required by applicable securities laws or regulation.
(d)    Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions regarding the Plan or any
Award or any documents evidencing Awards granted pursuant to the Plan shall be
within the sole discretion of the Committee, may be made at any time and shall
be final, conclusive and binding upon all persons and entities, including,
without limitation, the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, and any stockholder of the Company.
(e)    No member of the Board or the Committee, nor any employee or agent of the
Company (each such person, an “Indemnifiable Person”), shall be liable for any
action taken or omitted to be taken or any determination made with respect to
the Plan or any Award hereunder (unless constituting fraud or a willful criminal
act or willful criminal omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be involved as
a party, witness or otherwise by reason of any action taken or omitted to be
taken or determination made under the Plan or any Award Agreement and against
and from any and all amounts paid by such Indemnifiable Person with the
Company’s approval (not to be unreasonably withheld), in settlement thereof, or
paid by such Indemnifiable Person in satisfaction of any judgment in any such
action, suit or proceeding against such Indemnifiable Person, and the Company
shall advance to such Indemnifiable Person any such expenses promptly upon
written request (which request shall include an undertaking by the Indemnifiable
Person to repay the amount




--------------------------------------------------------------------------------

7


of such advance if it shall ultimately be determined as provided below that the
Indemnifiable Person is not entitled to be indemnified); provided, that the
Company shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding, and once the Company gives notice of its intent to
assume the defense, the Company shall have sole control over such defense with
counsel of recognized standing of the Company’s choice. The foregoing right of
indemnification shall not be available to an Indemnifiable Person to the extent
that a final judgment or other final adjudication (in either case not subject to
further appeal) binding upon such Indemnifiable Person determines that the acts
or omissions or determinations of such Indemnifiable Person giving rise to the
indemnification claim resulted from such Indemnifiable Person’s fraud or willful
criminal act or willful criminal omission or that such right of indemnification
is otherwise prohibited by law or by the Company’s certificate of incorporation
or by-laws. The foregoing right of indemnification shall not be exclusive of or
otherwise supersede any other rights of indemnification to which such
Indemnifiable Persons may be entitled under the Company’s certificate of
incorporation or by-laws, as a matter of law, individual indemnification
agreement or contract or otherwise, or any other power that the Company may have
to indemnify such Indemnifiable Persons or hold them harmless.
(f)    The Board may at any time and from time to time grant Awards and
administer the Plan with respect to such Awards. In any such case, the Board
shall have all the authority granted to the Committee under the Plan.
5.    Grant of Awards; Shares Subject to the Plan; Limitations.
(a)    Awards. The Committee may grant Awards to one or more Eligible Persons.
(b)    Share Limits. Subject to Section 11 of the Plan and subsection (e) below,
the following limitations apply to the grant of Awards: (i) no more than
7,635,389 shares of Common Stock may be reserved for issuance and delivered in
the aggregate pursuant to Awards granted under the Plan (the “Share Pool”), and
(ii) no more than 7,635,389 shares of Common Stock may be delivered pursuant to
the exercise of Incentive Stock Options granted under the Plan.
(c)    Share Counting. The Share Pool shall be reduced, on the date of grant, by
the relevant number of shares of Common Stock for each Award granted under the
Plan that is valued by reference to a share of Common Stock; provided that
Awards that are valued by reference to shares of Common Stock but are required
to be paid in cash pursuant to their terms shall not reduce the Share Pool. If
and to the extent that Awards originating from the Share Pool terminate, expire,
or are cash-settled, canceled, forfeited, exchanged, or surrendered without
having been exercised, vested, or settled, the shares of Common Stock subject to
such Awards shall again be available for Awards under the Share Pool.
Notwithstanding the foregoing, the following shares of Common Stock shall not
become available for issuance under the Plan: (i) shares of Common Stock
tendered by Participants, or withheld by the Company, as full or partial payment
to the Company upon the exercise of Stock Options granted under the Plan;
(ii) shares of Common Stock reserved for issuance upon the grant of Stock
Appreciation Rights, to the extent that the number of reserved shares of Common
Stock exceeds the number of shares of Common Stock actually issued upon the
exercise of the Stock Appreciation Rights; and (iii) shares of Common Stock
withheld by, or otherwise remitted to, the Company to satisfy a Participant’s
tax withholding obligations upon the exercise of Options or SARs granted under
the Plan. Shares of Common Stock withheld by, or otherwise remitted to the
Company to satisfy a Participant’s tax withholding obligations upon the lapse of
restrictions on, or settlement of, an Award, other than an Option or SAR, shall
again be available for Awards under the Share Pool.




--------------------------------------------------------------------------------

8


(d)    Source of Shares. Shares of Common Stock delivered by the Company in
settlement of Awards may be authorized and unissued shares, shares held in the
treasury of the Company, shares purchased on the open market or by private
purchase, or a combination of the foregoing.
(e)    Substitute Awards. The Committee may grant Awards in assumption of, or in
substitution for, outstanding awards previously granted by the Company or any
Affiliate or an entity directly or indirectly acquired by the Company or with
which the Company combines (“Substitute Awards”), and such Substitute Awards
shall not be counted against the aggregate number of shares of Common Stock
available for Awards (i.e., Substitute Awards will not be counted against the
Share Pool); provided, that Substitute Awards issued or intended as “incentive
stock options” within the meaning of Section 422 of the Code shall be counted
against the aggregate number of Incentive Stock Options available under the
Plan.
6.    Eligibility. Participation shall be limited to Eligible Persons who have
been selected by the Committee and who have entered into an Award Agreement with
respect to an Award granted to them under the Plan (each such Eligible Person, a
“Participant”).
7.    Options.
(a)    Generally. Each Option shall be subject to the conditions set forth in
the Plan and in the applicable Award Agreement. All Options granted under the
Plan shall be Nonqualified Stock Options unless the Award Agreement expressly
states otherwise. Incentive Stock Options shall be granted only subject to and
in compliance with Section 422 of the Code, and only to Eligible Persons who are
employees of the Company and its Affiliates and who are eligible to receive an
Incentive Stock Option under the Code. If, for any reason, an Option intended to
be an Incentive Stock Option (or any portion thereof) shall not qualify as an
Incentive Stock Option, then, to the extent of such nonqualification, such
Option or portion thereof shall be regarded as a Nonqualified Stock Option
properly granted under the Plan.
(b)    Exercise Price. The exercise price (“Exercise Price”) per share of Common
Stock for each Option (that is not a Substitute Award) shall not be less than
100% of the Fair Market Value of such share, determined as of the date of grant.
Any modification to the Exercise Price of an outstanding Option shall be subject
to the prohibition on repricing set forth in Section 12(b).
(c)    Vesting, Exercise and Expiration. The Committee shall determine the
manner and timing of vesting, exercise and expiration of Options. The period
between the date of grant and the scheduled expiration date of the Option
(“Option Period”) shall not exceed ten years, unless the Option Period (other
than in the case of an Incentive Stock Option) would expire at a time when
trading in the shares of Common Stock is prohibited by the Company’s
insider-trading policy or a Company-imposed “blackout period,” in which case the
Option Period shall be extended automatically until the 30th day following the
expiration of such prohibition (so long as such extension shall not violate
Section 409A of the Code). The Committee may accelerate the vesting and/or
exercisability of any Option, which acceleration shall not affect any other
terms and conditions of such Option.
(d)    Method of Exercise and Form of Payment. No shares of Common Stock shall
be delivered pursuant to any exercise of an Option until the Participant has
paid the Exercise Price to the Company in full, and an amount equal to any U.S.
federal, state, and local income and employment taxes and non-U.S. income and
employment taxes, social contributions, and any other tax-related items required
to be withheld. Options may be exercised by delivery of written or electronic
notice of exercise to the Company or its designee (including a third-party
administrator) in accordance with the terms of the Option and the Award
Agreement accompanied by payment of the Exercise Price and such applicable
taxes. The Exercise Price and delivery of all applicable required withholding
taxes shall be payable (i) in cash or by check, cash




--------------------------------------------------------------------------------

9


equivalent and/or shares of Common Stock valued at the Fair Market Value at the
time the Option is exercised (including, pursuant to procedures approved by the
Committee, by means of attestation of ownership of a sufficient number of shares
of Common Stock in lieu of actual delivery of such shares to the Company) or any
combination of the foregoing, provided that such shares of Common Stock are not
subject to any pledge or other security interest, or (ii) by such other method
as elected by the Participant and that the Committee may permit, in its sole
discretion, including without limitation, (A) in the form of other property
having a Fair Market Value on the date of exercise equal to the Exercise Price
and all applicable required withholding taxes, (B) if there is a public market
for the shares of Common Stock at such time, by means of a broker-assisted
“cashless exercise” pursuant to which the Company or its designee (including
third-party administrators) is delivered a copy of irrevocable instructions to a
stockbroker to sell the shares of Common Stock otherwise deliverable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the Exercise Price and all applicable required withholding taxes against
delivery of the shares of Common Stock to settle the applicable trade, or (C) by
means of a “net exercise” procedure effected by withholding the minimum number
of shares of Common Stock otherwise deliverable in respect of an Option that are
needed to pay for the Exercise Price and all applicable required withholding
taxes. In all events of cashless or net exercise, any fractional shares of
Common Stock shall be settled in cash.
(e)    Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date on which the Participant makes
a disqualifying disposition of any Common Stock acquired pursuant to the
exercise of such Incentive Stock Option. A disqualifying disposition is any
disposition (including, without limitation, any sale) of such Common Stock
before the later of (i) two years after the date of grant of the Incentive Stock
Option and (ii) one year after the date of exercise of the Incentive Stock
Option. The Company may, if determined by the Committee and in accordance with
procedures established by the Committee, retain possession, as agent for the
applicable Participant, of any Common Stock acquired pursuant to the exercise of
an Incentive Stock Option until the end of the period described in the preceding
sentence, subject to complying with any instruction from such Participant as to
the sale of such Common Stock.
(f)    Compliance with Laws. Notwithstanding the foregoing, in no event shall
the Participant be permitted to exercise an Option in a manner that the
Committee determines would violate the Sarbanes-Oxley Act of 2002, or any other
applicable law or the applicable rules and regulations of the Securities and
Exchange Commission or the applicable rules and regulations of any securities
exchange or inter-dealer quotation service on which the Common Stock of the
Company is listed or quoted.
(g)    Incentive Stock Option Grants to 10% Stockholders. Notwithstanding
anything to the contrary in this Section 7, if an Incentive Stock Option is
granted to a Participant who owns stock representing more than ten percent of
the voting power of all classes of stock of the Company or of a parent or
subsidiary of the Company (within the meaning of Sections 424(e) and 424(f) of
the Code), the Option Period shall not exceed five years from the date of grant
of such Option and the Exercise Price shall be at least 110% of the Fair Market
Value (on the date of grant) of the shares subject to the Option.
(h)    $100,000 Per Year Limitation for Incentive Stock Options. To the extent
that the aggregate Fair Market Value (determined as of the date of grant) of
shares of Common Stock for which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under all plans of the
Company) exceeds $100,000, such excess Incentive Stock Options shall be treated
as Nonqualified Stock Options.




--------------------------------------------------------------------------------

10


8.    Stock Appreciation Rights (SARs).
(a)    Generally. Each SAR shall be subject to the conditions set forth in the
Plan and the Award Agreement. Any Option granted under the Plan may include a
tandem SAR. The Committee also may award SARs independent of any Option.
(b)    Strike Price. The strike price (“Strike Price”) per share of Common Stock
for each SAR (that is not a Substitute Award) shall not be less than 100% of the
Fair Market Value of such share, determined as of the date of grant; provided,
however, that a SAR granted in tandem with (or in substitution for) an Option
previously granted shall have a Strike Price equal to the Exercise Price of the
corresponding Option. Any modification to the Strike Price of an outstanding SAR
shall be subject to the prohibition on repricing set forth in Section 12(b).
(c)    Vesting and Expiration. A SAR granted in tandem with an Option shall vest
and become exercisable and shall expire according to the same vesting schedule
and expiration provisions as the corresponding Option. A SAR granted
independently of an Option shall vest and become exercisable and shall expire in
such manner and on such date or dates determined by the Committee and shall
expire after such period, not to exceed ten years, as may be determined by the
Committee (the “SAR Period”); provided, however, that notwithstanding any
vesting or exercisability dates set by the Committee, the Committee may
accelerate the vesting and/or exercisability of any SAR, which acceleration
shall not affect the terms and conditions of such SAR other than with respect to
vesting and/or exercisability. If the SAR Period would expire at a time when
trading in the shares of Common Stock is prohibited by the Company’s insider
trading policy or a Company-imposed “blackout period,” the SAR Period shall be
automatically extended until the 30th day following the expiration of such
prohibition (so long as such extension shall not violate Section 409A of the
Code).
(d)    Method of Exercise. SARs may be exercised by delivery of written or
electronic notice of exercise to the Company or its designee (including a
third-party administrator) in accordance with the terms of the Award, specifying
the number of SARs to be exercised and the date on which such SARs were awarded.
(e)    Payment. Upon the exercise of a SAR, the Company shall pay to the holder
thereof an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of
one share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any U.S. federal, state, and local income and employment taxes
and non-U.S. income and employment taxes, social contributions and any other
tax-related items required to be withheld. The Company shall pay such amount in
cash, in shares of Common Stock valued at Fair Market Value as determined on the
date of exercise, or any combination thereof, as determined by the Committee.
Any fractional shares of Common Stock shall be settled in cash.
9.    Restricted Stock and Restricted Stock Units.
(a)    Generally. Each Restricted Stock and Restricted Stock Unit Award shall be
subject to the conditions set forth in the Plan and the applicable Award
Agreement. The Committee shall establish restrictions applicable to Restricted
Stock and Restricted Stock Units, including the period over which the
restrictions shall apply (the “Restricted Period”), and the time or times at
which Restricted Stock or Restricted Stock Units shall become vested (which, for
the avoidance of doubt, may include service- and/or performance-based vesting
conditions). Subject to such rules, approvals, and conditions as the Committee
may impose from time to time, an Eligible Person who is a non-employee director
may elect to receive all or a portion of such Eligible Person’s cash director
fees and other cash director compensation payable for director services provided
to the Company by such Eligible Person in any fiscal year, in whole or in part,
in the form of




--------------------------------------------------------------------------------

11


Restricted Stock Units. The Committee may accelerate the vesting and/or the
lapse of any or all of the restrictions on Restricted Stock and Restricted Stock
Units which acceleration shall not affect any other terms and conditions of such
Awards. No share of Common Stock shall be issued at the time an Award of
Restricted Stock Units is made, and the Company will not be required to set
aside a fund for the payment of any such Award.
(b)    Stock Certificates; Escrow or Similar Arrangement. Upon the grant of
Restricted Stock, the Committee shall cause share(s) of Common Stock to be
registered in the name of the Participant and held in book-entry form subject to
the Company’s directions. The Committee may also cause a stock certificate
registered in the name of the Participant to be issued. In such event, the
Committee may provide that such certificates shall be held by the Company or in
escrow rather than delivered to the Participant pending vesting and release of
restrictions, in which case the Committee may require the Participant to execute
and deliver to the Company or its designee (including third-party
administrators) (i) an escrow agreement satisfactory to the Committee, if
applicable, and (ii) the appropriate stock power (endorsed in blank) with
respect to the Restricted Stock. If the Participant shall fail to execute and
deliver the escrow agreement and blank stock power within the amount of time
specified by the Committee, the Award shall be null and void. Subject to the
restrictions set forth in this Section 9 and the Award Agreement, the
Participant shall have the rights and privileges of a stockholder as to such
Restricted Stock, including without limitation the right to vote such Restricted
Stock.
(c)    Restrictions; Forfeiture. Restricted Stock and Restricted Stock Units
awarded to the Participant shall be subject to forfeiture until the expiration
of the Restricted Period and the attainment of any other vesting criteria
established by the Committee, and shall be subject to the restrictions on
transferability set forth in the Award Agreement. In the event of any
forfeiture, all rights of the Participant to such Restricted Stock (or as a
stockholder with respect thereto), and to such Restricted Stock Units, as
applicable, including to any dividends and/or dividend equivalents that may have
been accumulated and withheld during the Restricted Period in respect thereof,
shall terminate without further action or obligation on the part of the Company.
The Committee shall have the authority to remove any or all of the restrictions
on the Restricted Stock and Restricted Stock Units whenever it may determine
that, by reason of changes in applicable laws or other changes in circumstances
arising after the date of grant of the Restricted Stock Award or Restricted
Stock Unit Award, such action is appropriate.
(d)    Delivery of Restricted Stock and Settlement of Restricted Stock Units.
(i)    Upon the expiration of the Restricted Period with respect to any shares
of Restricted Stock and the attainment of any other vesting criteria, the
restrictions set forth in the applicable Award Agreement shall be of no further
force or effect, except as set forth in the Award Agreement. If an escrow
arrangement is used, upon such expiration the Company shall deliver to the
Participant or such Participant’s beneficiary (via book-entry notation or, if
applicable, in stock certificate form) the shares of Restricted Stock with
respect to which the Restricted Period has expired (rounded down to the nearest
full share). Dividends, if any, that may have been withheld by the Committee and
attributable to the Restricted Stock shall be distributed to the Participant in
cash or in shares of Common Stock having a Fair Market Value (on the date of
distribution) (or a combination of cash and shares of Common Stock) equal to the
amount of such dividends, upon the release of restrictions on the Restricted
Stock.
(ii)    Unless otherwise provided by the Committee in an Award Agreement, upon
the expiration of the Restricted Period and the attainment of any other vesting
criteria established by the Committee, with respect to any outstanding
Restricted Stock Units, the Company shall deliver




--------------------------------------------------------------------------------

12


to the Participant, or such Participant’s beneficiary (via book-entry notation
or, if applicable, in stock certificate form), one share of Common Stock (or
other securities or other property, as applicable) for each such outstanding
Restricted Stock Unit that has not then been forfeited and with respect to which
the Restricted Period has expired and any other such vesting criteria are
attained (“Released Unit”); provided, however, that the Committee may elect to
(A) pay cash or part cash and part Common Stock in lieu of delivering only
shares of Common Stock in respect of such Released Units or (B) defer the
delivery of Common Stock (or cash or part Common Stock and part cash, as the
case may be) beyond the expiration of the Restricted Period if such extension
would not cause adverse tax consequences under Section 409A of the Code. If a
cash payment is made in lieu of delivering shares of Common Stock, the amount of
such payment shall be equal to the Fair Market Value of the Common Stock as of
the date on which the shares of Common Stock would have otherwise been delivered
to the Participant in respect of such Restricted Stock Units.
(iii)    To the extent provided in an Award Agreement, the holder of outstanding
Restricted Stock Units shall be entitled to be credited with dividend equivalent
payments (upon the payment by the Company of dividends on shares of Common
Stock) either in cash or, if determined by the Committee, in shares of Common
Stock having a Fair Market Value equal to the amount of such dividends as of the
date of payment (or a combination of cash and shares of Common Stock) (and
interest may, if determined by the Committee, be credited on the amount of cash
dividend equivalents at a rate and subject to such terms as determined by the
Committee), which accumulated dividend equivalents (and interest thereon, if
applicable) shall be payable at the same time as the underlying Restricted Stock
Units are settled (in the case of Restricted Stock Units, following the release
of restrictions on such Restricted Stock Units), and if such Restricted Stock
Units are forfeited, the holder thereof shall have no right to such dividend
equivalent payments.
(e)Legends on Restricted Stock. Each certificate representing Restricted Stock
awarded under the Plan, if any, shall bear a legend substantially in the form of
the following in addition to any other information the Company deems appropriate
until the lapse of all restrictions with respect to such Common Stock:
TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE HEXION HOLDINGS CORPORATION 2019 OMNIBUS INCENTIVE
PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF __________, BETWEEN
HEXION HOLDINGS CORPORATION AND _________. A COPY OF SUCH PLAN AND AWARD
AGREEMENT IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF HEXION HOLDINGS
CORPORATION.
10.    Other Stock-Based Awards. The Committee may issue unrestricted Common
Stock, rights to receive future grants of Awards, or other Awards denominated in
Common Stock (including performance shares or performance units), or Awards that
provide for cash payments based in whole or in part on the value or future value
of shares of Common Stock under the Plan to Eligible Persons, alone or in tandem
with other Awards, in such amounts as the Committee shall from time to time
determine (“Other Stock-Based Awards”). Each Other Stock-Based Award shall be
evidenced by an Award Agreement, which may include conditions including, without
limitation, the payment by the Participant of the Fair Market Value of such
shares of Common Stock on the date of grant.




--------------------------------------------------------------------------------

13


11.    Changes in Capital Structure and Similar Events. In the event of (a) any
dividend (other than regular cash dividends) or other distribution (whether in
the form of cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
amalgamation, consolidation, split-up, split-off, spin-off, combination,
repurchase or exchange of shares of Common Stock or other securities of the
Company, issuance of warrants or other rights to acquire shares of Common Stock
or other securities of the Company, or other similar corporate transaction or
event (including, without limitation, a Change in Control) that affects the
shares of Common Stock, or (b) unusual or nonrecurring events (including,
without limitation, a Change in Control) affecting the Company, any Affiliate,
or the financial statements of the Company or any Affiliate, or changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange or inter-dealer quotation service, accounting
principles or law, such that in any case an adjustment is determined by the
Committee to be necessary or appropriate, then the Committee shall make any such
adjustments in such manner as it may deem equitable, including without
limitation any or all of the following:
(i)    adjusting any or all of (A) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of the Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of shares
of Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award and/or (3) any applicable performance measures;
(i)    providing for a substitution or assumption of Awards (or awards of an
acquiring company), accelerating the delivery, vesting and/or exercisability of,
lapse of restrictions and/or other conditions on, or termination of, Awards or
providing for a period of time (which shall not be required to be more than ten
days) for Participants to exercise outstanding Awards prior to the occurrence of
such event (and any such Award not so exercised shall terminate or become no
longer exercisable upon the occurrence of such event); and
(ii)    cancelling any one or more outstanding Awards (or awards of an acquiring
company) and causing to be paid to the holders thereof, in cash, shares of
Common Stock, other securities or other property, or any combination thereof,
the value of such Awards, if any, as determined by the Committee (which if
applicable may be based upon the price per share of Common Stock received or to
be received by other stockholders of the Company in such event), including
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the shares of Common Stock subject to such Option
or SAR over the aggregate Exercise Price or Strike Price of such Option or SAR,
respectively (it being understood that, in such event, any Option or SAR having
a per-share Exercise Price or Strike Price equal to, or in excess of, the Fair
Market Value (as of the date specified by the Committee) of a share of Common
Stock subject thereto may be canceled and terminated without any payment or
consideration therefor);
provided, however, that the Committee shall make an equitable or proportionate
adjustment to outstanding Awards to reflect any “equity restructuring” (within
the meaning of the Financial Accounting Standards Codification Topic 718 (or any
successor pronouncement thereto)). Except as otherwise determined by the
Committee, any adjustment in Incentive Stock Options under this Section 11
(other than any cancellation of Incentive Stock Options) shall be made only to
the extent not constituting a “modification” within the meaning of Section
424(h)(3) of the Code, and any adjustments under this Section 11 shall be made
in a




--------------------------------------------------------------------------------

14


manner that does not adversely affect the exemption provided pursuant to Rule
16b-3 promulgated under the Exchange Act. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes. In anticipation of the
occurrence of any event listed in the first sentence of this Section 11, for
reasons of administrative convenience, the Committee in its sole discretion may
refuse to permit the exercise of any Award during a period of up to 30 days
prior to, and/or up to 30 days after, the anticipated occurrence of any such
event.
12.    Amendments and Termination.
(a)    Amendment and Termination of the Plan. The Board may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided, that no such amendment, alteration, suspension, discontinuation or
termination shall be made without stockholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Plan (including, without limitation, as necessary to comply with any applicable
rules or requirements of any securities exchange or inter-dealer quotation
service on which the shares of Common Stock may be listed or quoted, for changes
in GAAP to new accounting standards); provided, further, that any such
amendment, alteration, suspension, discontinuance or termination that would
materially and adversely affect the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder or
beneficiary, unless the Committee determines that such amendment, alteration,
suspension, discontinuance or termination is either required or advisable in
order for the Company, the Plan or the Award to satisfy any applicable law or
regulation. Notwithstanding the foregoing, no amendment shall be made to the
last proviso of Section 12(b) without stockholder approval.
(b)    Amendment of Award Agreements. The Committee may, to the extent not
inconsistent with the terms of any applicable Award Agreement or the Plan, waive
any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, any Award theretofore granted or the
associated Award Agreement, prospectively or retroactively (including after the
Participant’s termination of employment or service with the Company); provided,
that any such waiver, amendment, alteration, suspension, discontinuance,
cancellation, or termination that would materially and adversely affect the
rights of any Participant with respect to any Award theretofore granted shall
not to that extent be effective without the consent of the affected Participant
unless the Committee determines that such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination is either required or
advisable in order for the Company, the Plan or the Award to satisfy any
applicable law or regulation; provided, further, that except as otherwise
permitted under Section 11 of the Plan, if (i) the Committee reduces the
Exercise Price of any Option or the Strike Price of any SAR, (ii) the Committee
cancels any outstanding Option or SAR and replaces it with a new Option or SAR
(with a lower Exercise Price or Strike Price, as the case may be) or other Award
or cash in a manner that would either (A) be reportable on the Company’s proxy
statement or Form 10-K (if applicable) as Options that have been “repriced” (as
such term is used in Item 402 of Regulation S-K promulgated under the Exchange
Act), or (B) result in any “repricing” for financial statement reporting
purposes (or otherwise cause the Award to fail to qualify for equity accounting
treatment), (iii) the Committee takes any other action that is considered a
“repricing” for purposes of the stockholder approval rules of the applicable
securities exchange or inter-dealer quotation service on which the Common Stock
is listed or quoted, or (iv) the Committee cancels any outstanding Option or SAR
that has a per-share Exercise Price or Strike Price (as applicable) at or above
the Fair Market Value of a share of Common Stock on the date of cancellation,
and pays any consideration to the holder thereof, whether in cash, securities,
or other property, or any combination thereof, then, in the case of the
immediately preceding clauses (i) through (iv), any such action shall not be
effective without stockholder approval.




--------------------------------------------------------------------------------

15


13.    General.
(a)    Award Agreements; Other Agreements. Each Award under the Plan shall be
evidenced by an Award Agreement, which shall be delivered to the Participant and
shall specify the terms and conditions of the Award and any rules applicable
thereto. In the event of any conflict between the terms of the Plan and any
Award Agreement or employment, change-in-control, severance or other agreement
in effect with the Participant, the term of the Plan shall control.
(b)    Nontransferability.
(i)    Each Award shall be exercisable only by the Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided, that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer, or encumbrance.
(ii)    Notwithstanding the foregoing, the Committee may permit Awards (other
than Incentive Stock Options) to be transferred by the Participant, without
consideration, subject to such rules as the Committee may adopt, to (A) any
person who is a “family member” of the Participant, as such term is used in the
instructions to Form S-8 under the Securities Act or any successor form of
registration statements promulgated by the Securities and Exchange Commission
(collectively, the “Immediate Family Members”), (B) a trust solely for the
benefit of the Participant or the Participant’s Immediate Family Members, (C) a
partnership or limited liability company whose only partners or stockholders are
the Participant and the Participant’s Immediate Family Members; or (D) any other
transferee as may be approved either (1) by the Board or the Committee, or
(2) as provided in the applicable Award Agreement; (each transferee described in
clause (A), (B), (C), or (D) above is hereinafter referred to as a “Permitted
Transferee”); provided, that the Participant gives the Committee advance written
notice describing the terms and conditions of the proposed transfer and the
Committee notifies the Participant in writing that such a transfer would comply
with the requirements of the Plan.
(iii)    The terms of any Award transferred in accordance with the immediately
preceding paragraph shall apply to the Permitted Transferee, and any reference
in the Plan, or in any applicable Award Agreement, to the Participant shall be
deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution, (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the shares of Common
Stock to be acquired pursuant to the exercise of such Option if the Committee
determines, consistent with any applicable Award Agreement, that such a
registration statement is necessary or appropriate, (C) the Committee or the
Company shall not be required to provide any notice to a Permitted Transferee,
whether or not such notice is or would otherwise have been required to be given
to the Participant under the Plan or otherwise, (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Award Agreement
shall continue to be applied with respect to the transferred Award, including,
without limitation, that an Option shall be exercisable by the Permitted
Transferee only to the extent, and for the periods, specified in the Plan and
the applicable Award Agreement, and (E) any non-competition, non-solicitation,
non-disparagement, non-




--------------------------------------------------------------------------------

16


disclosure, or other restrictive covenants contained in any Award Agreement or
other agreement between the Participant and the Company or any Affiliate shall
continue to apply to the Participant and the consequences of the violation of
such covenants shall continue to be applied with respect to the transferred
Award, including without limitation the clawback and forfeiture provisions of
Section 13(v) of the Plan.
(c)    Dividends and Dividend Equivalents. The Committee may provide the
Participant with dividends or dividend equivalents as part of an Award, payable
in cash, shares of Common Stock, other securities, other Awards or other
property, on a current or deferred basis, on such terms and conditions as may be
determined by the Committee, including, without limitation, payment directly to
the Participant, withholding of such amounts by the Company subject to vesting
of the Award or reinvestment in additional shares of Common Stock, Restricted
Stock or other Awards; provided, that no dividends or dividend equivalents shall
be payable (i) in respect of outstanding Options or SARs or (ii) in respect of
any other Award unless and until the Participant vests in such underlying Award;
provided, further, that dividend equivalents may be accumulated in respect of
unearned Awards and paid as soon as administratively practicable, but no more
than 60 days, after such Awards are earned and become payable or distributable
(and the right to any such accumulated dividends or dividend equivalents shall
be forfeited upon the forfeiture of the Award to which such dividends or
dividend equivalents relate).
(d)    Tax Withholding.
(i)    The Participant shall be required to pay to the Company or any Affiliate,
and the Company or any Affiliate shall have the right (but not the obligation)
and is hereby authorized to withhold, from any cash, shares of Common Stock,
other securities or other property deliverable under any Award or from any
compensation or other amounts owing to the Participant, the amount (in cash,
Common Stock, other securities or other property) of any required income tax
withholding and social insurance and other taxes (up to the maximum permissible
withholding amounts) in respect of an Award, its exercise, or any payment or
transfer under an Award or under the Plan and to take such other action that the
Committee or the Company deem necessary to satisfy all obligations for the
payment of such withholding taxes.
(ii)    Without limiting the generality of paragraph (i) above, the Committee
may permit the Participant to satisfy, in whole or in part, the foregoing
withholding liability by (A) payment in cash, (B) the delivery of shares of
Common Stock (which shares are not subject to any pledge or other security
interest) owned by the Participant having a Fair Market Value on such date equal
to such withholding liability, or (C) having the Company withhold from the
number of shares of Common Stock otherwise issuable or deliverable pursuant to
the exercise or settlement of the Award a number of shares with a Fair Market
Value on such date equal to such withholding liability. In addition, subject to
any requirements of applicable law, the Participant may also satisfy the tax
withholding obligations by other methods, including selling shares of Common
Stock that would otherwise be available for delivery, provided that the Board or
the Committee has specifically approved such payment method in advance.
(e)    No Claim to Awards; No Rights to Continued Employment, Directorship or
Engagement. No employee, director of the Company, consultant providing service
to the Company or an Affiliate, or other person, shall have any claim or right
to be granted an Award under the Plan or, having been selected for the grant of
an Award, to be selected for a grant of any other Award. There is no obligation
for uniformity of treatment of Participants or holders or beneficiaries of
Awards. The terms and conditions of Awards and the Committee’s determinations
and interpretations with respect thereto need not be the same with respect to




--------------------------------------------------------------------------------

17


each Participant and may be made selectively among Participants, whether or not
such Participants are similarly situated. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate, or to continue in the
employ or the service of the Company or an Affiliate, nor shall it be construed
as giving any Participant who is a director any rights to continued service on
the Board.
(f)    International Participants. With respect to Participants who reside or
work outside of the United States, the Committee may amend the terms of the Plan
or appendices thereto, or outstanding Awards, with respect to such Participants,
in order to conform such terms with or accommodate the requirements of local
laws, procedures or practices or to obtain more favorable tax or other treatment
for the Participant, the Company or its Affiliates. Without limiting the
generality of this subsection, the Committee is specifically authorized to adopt
rules, procedures and sub-plans with provisions that limit or modify rights on
death, disability, retirement or other terminations of employment, available
methods of exercise or settlement of an Award, payment of income, social
insurance contributions or payroll taxes, withholding procedures and handling of
any stock certificates or other indicia of ownership that vary with local
requirements. The Committee may also adopt rules, procedures or sub-plans
applicable to particular Affiliates or locations.
(g)    Beneficiary Designation. The Participant’s beneficiary shall be the
Participant’s spouse (or domestic partner if such status is recognized by the
Company and in such jurisdiction), or if the Participant is otherwise unmarried
at the time of death, the Participant’s estate, except to the extent that a
different beneficiary is designated in accordance with procedures that may be
established by the Committee from time to time for such purpose. Notwithstanding
the foregoing, in the case of death of a Participant residing and working
outside the United States, any required distribution under the Plan shall be
made to the legal representative of the estate of the Participant.
(h)    Termination of Employment or Service. The Committee, in its sole
discretion, shall determine the effect of all matters and questions related to
the termination of employment of or service of a Participant. Except as
otherwise provided in an Award Agreement, or any employment, consulting,
change-in-control, severance or other agreement between the Participant and the
Company or an Affiliate, unless determined otherwise by the Committee:
(i) neither a temporary absence from employment or service due to illness,
vacation or leave of absence (including, without limitation, a call to active
duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with the Company to employment or service
with an Affiliate (or vice versa) shall be considered a termination of
employment or service with the Company or an Affiliate; and (ii) if the
Participant’s employment with the Company or its Affiliates terminates, but such
Participant continues to provide services with the Company or its Affiliates in
a non-employee capacity (including as a non-employee director) (or vice versa),
such change in status shall not be considered a termination of employment or
service with the Company or an Affiliate for purposes of the Plan.
(i)    No Rights as a Stockholder. Except as otherwise specifically provided in
the Plan or any Award Agreement, no person shall be entitled to the privileges
of ownership in respect of shares of Common Stock that are subject to Awards
hereunder until such shares have been issued or delivered to that person.
(j)    Government and Other Regulations.
(i)    Nothing in the Plan shall be deemed to authorize the Committee or Board
or any members thereof to take any action contrary to applicable law or
regulation, or rules of any securities exchange or inter-dealer quotation
service on which the Common Stock is listed or quoted.




--------------------------------------------------------------------------------

18


(ii)    The obligation of the Company to settle Awards in Common Stock or other
consideration shall be subject to all applicable laws, rules, and regulations,
and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel, satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to and in
compliance with the terms of an available exemption. The Company shall be under
no obligation to register for sale under the Securities Act any of the shares of
Common Stock to be offered or sold under the Plan. The Committee shall have the
authority to provide that all shares of Common Stock or other securities of the
Company or any Affiliate delivered under the Plan shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the Plan, the applicable Award Agreement, U.S. federal securities laws, or
the rules, regulations, and other requirements of the U.S. Securities and
Exchange Commission, any securities exchange or inter-dealer quotation service
upon which such shares or other securities of the Company are then listed or
quoted and any other applicable federal, state, local or non-U.S. laws, rules,
regulations and other requirements, and, without limiting the generality of
Section 9 of the Plan, the Committee may cause a legend or legends to be put on
any such certificates of Common Stock or other securities of the Company or any
Affiliate delivered under the Plan to make appropriate reference to such
restrictions or may cause such Common Stock or other securities of the Company
or any Affiliate delivered under the Plan in book-entry form to be held subject
to the Company’s instructions or subject to appropriate stop-transfer orders.
Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add any additional terms or provisions to any Award
granted under the Plan that it in its sole discretion deems necessary or
advisable in order that such Award complies with the legal requirements of any
governmental entity to whose jurisdiction the Award is subject.
(iii)    The Committee may cancel an Award or any portion thereof if it
determines that legal or contractual restrictions and/or blockage and/or other
market considerations would make the Company’s acquisition of shares of Common
Stock from the public markets, the Company’s issuance of Common Stock to the
Participant, the Participant’s acquisition of Common Stock from the Company
and/or the Participant’s sale of Common Stock to the public markets illegal,
impracticable or inadvisable. If the Committee determines to cancel all or any
portion of an Award in accordance with the foregoing, unless prevented by
applicable laws, the Company shall pay to the Participant an amount equal to the
excess of (A) the aggregate Fair Market Value of the shares of Common Stock
subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
delivered, as applicable), over (B) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of delivery of shares of Common Stock (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof.
(k)    No Section 83(b) Elections Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Committee in writing prior to the making of such election. If the
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten days of filing notice of the election with the Internal
Revenue




--------------------------------------------------------------------------------

19


Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.
(l)    Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for such person’s affairs because of illness or accident, or is a minor, or has
died, then any payment due to such person or such person’s estate (unless a
prior claim therefor has been made by a duly appointed legal representative or a
beneficiary designation form has been filed with the Company) may, if the
Committee so directs the Company, be paid to such person’s spouse, child, or
relative, or an institution maintaining or having custody of such person, or any
other person deemed by the Committee to be a proper recipient on behalf of such
person otherwise entitled to payment. Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.
(m)    Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options or awards otherwise than under
the Plan, and such arrangements may be either applicable generally or only in
specific cases.
(n)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and the
Participant or other person or entity, on the other hand. No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or to otherwise segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company.
(o)    Reliance on Reports. Each member of the Committee and each member of the
Board (and each such member’s respective designees) shall be fully justified in
acting or failing to act, as the case may be, and shall not be liable for having
so acted or failed to act in good faith, in reliance upon any report made by the
independent registered public accounting firm of the Company and its Affiliates
and/or any other information furnished in connection with the Plan by any agent
of the Company or the Committee or the Board, other than such member or
designee.
(p)    Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.
(q)    Purchase for Investment. Whether or not the Options and shares covered by
the Plan have been registered under the Securities Act, each person exercising
an Option under the Plan or acquiring shares under the Plan may be required by
the Company to give a representation in writing that such person is acquiring
such shares for investment and not with a view to, or for sale in connection
with, the distribution of any part thereof. The Company will endorse any
necessary legend referring to the foregoing restriction upon the certificate or
certificates representing any shares issued or transferred to the Participant
upon the exercise of any Option granted under the Plan.
(r)    Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to principles of
conflicts of laws thereof, or principles of conflicts




--------------------------------------------------------------------------------

20


of laws of any other jurisdiction that could cause the application of the laws
of any jurisdiction other than the State of Delaware.
(s)    Severability. If any provision of the Plan or any Award or Award
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award, and the remainder of the Plan and any
such Award shall remain in full force and effect.
(t)    Obligations Binding on Successors. The obligations of the Company under
the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of the Company,
or upon any successor corporation or organization succeeding to all or
substantially all of the assets and business of the Company.
(u)    Section 409A of the Code.
(i)    It is intended that the Plan comply with Section 409A of the Code, and
all provisions of the Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A of the Code. Each Participant is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on or in respect of
such Participant in connection with the Plan or any other plan maintained by the
Company, including any taxes and penalties under Section 409A of the Code, and
neither the Company nor any Affiliate shall have any obligation to indemnify or
otherwise hold such Participant or any beneficiary harmless from any or all of
such taxes or penalties. With respect to any Award that is considered “deferred
compensation” subject to Section 409A of the Code, references in the Plan to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A of the Code. For
purposes of Section 409A of the Code, each of the payments that may be made in
respect of any Award granted under the Plan is designated as a separate payment.
(ii)    Notwithstanding anything in the Plan to the contrary, if the Participant
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, no payments or deliveries in respect of any Awards that are “deferred
compensation” subject to Section 409A of the Code shall be made to such
Participant prior to the date that is six months after the date of such
Participant’s “separation from service” within the meaning of Section 409A of
the Code or, if earlier, the Participant’s date of death. All such delayed
payments or deliveries will be paid or delivered (without interest) in a single
lump sum on the earliest date permitted under Section 409A of the Code that is
also a business day.
(iii)    In the event that the timing of payments in respect of any Award that
would otherwise be considered “deferred compensation” subject to Section 409A of
the Code would be accelerated upon the occurrence of (A) a Change in Control, no
such acceleration shall be permitted unless the event giving rise to the Change
in Control satisfies the definition of a change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of the assets of a corporation pursuant to Section 409A of the Code and any
Treasury Regulations promulgated thereunder or (B) a Disability, no such
acceleration shall be permitted unless the Disability also




--------------------------------------------------------------------------------

21


satisfies the definition of “disability” pursuant to Section 409A of the Code
and any Treasury Regulations promulgated thereunder.
(v)    Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, the Committee may cancel an Award if the Participant, without the
consent of the Company, (A) has engaged in or engages in activity that is in
conflict with or adverse to the interests of the Company or any Affiliate while
employed by or providing services to the Company or any Affiliate, including
fraud or conduct contributing to any financial restatements or irregularities or
(B) violates a non-competition, non-solicitation, non-disparagement or
non-disclosure covenant or agreement with the Company or any Affiliate, as
determined by the Committee, or if the Participant’s employment or service is
terminated for Cause. The Committee may also provide in an Award Agreement that
in any such event the Participant will forfeit any compensation, gain or other
value realized thereafter on the vesting, exercise or settlement of such Award,
the sale or other transfer of such Award, or the sale of shares of Common Stock
acquired in respect of such Award, and must promptly repay such amounts to the
Company. The Committee may also provide in an Award Agreement that if the
Participant receives any amount in excess of what the Participant should have
received under the terms of the Award for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), all as determined by the Committee, then the
Participant shall be required to promptly repay any such excess amount to the
Company. In addition, the Company shall retain the right to bring an action at
equity or law to enjoin the Participant’s activity and recover damages resulting
from such activity. Further, to the extent required by applicable law
(including, without limitation, Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act)
and/or the rules and regulations of any securities exchange or inter-dealer
quotation service on which the Common Stock is listed or quoted, or if so
required pursuant to a written policy adopted by the Company, Awards shall be
subject (including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into all outstanding Award Agreements).
(w)    No Representations or Covenants With Respect to Tax Qualification.
Although the Company may endeavor to (i) qualify an Award for favorable U.S. or
non-U.S. tax treatment or (ii) avoid adverse tax treatment, the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment. The Company shall be unconstrained
in its corporate activities without regard to the potential negative tax impact
on holders of Awards under the Plan.
(x)    No Interference. The existence of the Plan, any Award Agreement, and the
Awards granted hereunder shall not affect or restrict in any way the right or
power of the Company, the Board, the Committee, or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization,
or other change in the Company’s capital structure or its business, any merger
or consolidation of the Company, any issue of stock or of options, warrants, or
rights to purchase stock or of bonds, debentures, or preferred or prior
preference stocks whose rights are superior to or affect the Common Stock or the
rights thereof or that are convertible into or exchangeable for Common Stock, or
the dissolution or liquidation of the Company or any Affiliate, or any sale or
transfer of all or any part of their assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
(y)    Expenses; Titles and Headings. The expenses of administering the Plan
shall be borne by the Company and its Affiliates. The titles and headings of the
sections in the Plan are for convenience of reference only, and in the event of
any conflict, the text of the Plan, rather than such titles or headings shall
control.




--------------------------------------------------------------------------------

22


(z)    Whistleblower Acknowledgments. Notwithstanding anything to the contrary
herein, nothing in this Plan or any Award Agreement will (i) prohibit a
Participant from making reports of possible violations of federal law or
regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Exchange Act or
Section 806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower
protection provisions of federal law or regulation, or (ii) require prior
approval by the Company or any of its Affiliates of any reporting described in
clause (i).
(aa)    Defend Trade Secrets Act Acknowledgment. Notwithstanding anything to the
contrary contained nothing in this Plan or any Award Agreement, pursuant to the
Defend Trade Secrets Act of 2016, no Participant shall be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that: (i) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. If a Participant files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, such Participant may disclose the trade secret to his or her attorney and
use the trade secret information in the court proceeding, if such Participant
(x) files any document containing the trade secret under seal, and (y) does not
disclose the trade secret, except pursuant to court order.
* * *
As adopted by the Board of Directors of the Company on August 8, 2019.


